Allowable Subject Matter

Claims 1-19 are allowed. Claims1, 9, and 17 have been amended. 

The following is an examiner’s statement of reasons for allowance: 			
The closest prior art issued Pub.No.: US 2016/0277387 A1 to Deweese et al in view of Patent No.: US 9,826,100 B2 to Hughes et al(hereafter referenced as Hughes) fails to teach or suggest “when the private persona is active, provide the at least one client computing device with access to the SaaS application with a second set of capabilities enabled that is different than the first set of capabilities; wherein the first set of capabilities includes access to data from other user accounts, and the second set of capabilities includes access only to data from the user's respective account.”
Deweese in view of Hughes, simply offers a multiple persona device management systems for isolating, implementing, and provisioning multiple entities or personas on a single user device and enabling a persona to remain quarantined while simultaneously remaining active on the back-end of the device and an SAAS software service application,  but doesn’t offer “when the private persona is active, provide the at least one client computing device with access to the SaaS application with a second set of capabilities enabled that is different than the first set of capabilities; wherein the first set of capabilities includes access to data from other user accounts, and the second set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL D ANDERSON/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433